Detailed Action
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


3.	Claims 8-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because they are directed to a computer program product comprising computer readable storage media, which per the specification may include transitory media.  Such media is not statutory subject matter.

4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.




5.	Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The independent claims 8, and 15 each recite “responsive to determining that the approaching object is a previously identified target of the user, modify one or more applications displayed on a user interface” and independent claim 1 recites “responsive to determining that the approaching object is a previously identified target of the user, modifying, by one or more computer processors, one or more applications displayed on a user interface”; however, it is not clear how the applications themselves are modified responsive to any determination about the approaching object.  Applications may all different and it is not clear how they each would be modified.  The dependent claims do not remedy the issue.  Thus, claims 1-20 are vague and indefinite.  For purposes of examination, this feature will be interpreted to mean that the elements or icons representing the applications are modified.  


6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


7.	Claim(s) 1-3, 6-10, 13-17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wantland et al (US 10,877,643 B2) and Kuribayashi et al (JP 2018173987 A) and Munemoto et al (US 2021/0231615 A1).

(A version of the Kuribayashi reference is enclosed which numbers paragraphs in the same format as that cited in the Action).

	8.	Regarding claim 1, Wantland shows a method comprising identifying, by one or more computer processors (Detailed Descr. para 41 shows the one or more processors), an object approaching a wearable device of a user (Detailed Descr. para 40 shows the device may be wearable) (Figures 4B, 5, Detailed Descr. para 90-96, 102-112, 115-116 show the computing device uses a sensing system to identify a finger or stylus approaching the display); responsive to identifying the approaching object, modifying by one or more computer processors, one or more applications displayed on a user interface of the wearable device based on the identified approaching object (Figures 6A-D, Detailed Descr. para 26, 50, 112-116, claim 1 show that as a result of the finger hovering above the display, the element will be modified such as by having a bold outline.  Detailed Descr. para 20, 69 show that the elements may indeed be applications on a user interface); and displaying to the user, by one or more computer processors, the modified user interface (Detailed Descr. para 112-116, Figures 6A-D show displaying to the user the modified user interface such as with the [application] elements having the bold outline).  Wantland does not go into the explicit details of determining that the approaching object is a previously identified target of the user, but does mention in para 53 using machine learning to recognize certain user interface elements and also detect objects.  Furthermore, Munemoto does show determining that the approaching object is a previously identified target of the user (para 124-129 show using machine learning to determine the object is mapped to a classification component which has been previously identified and classified). It would have been obvious to a person with ordinary skill in the art to have this in Wantland, because it would provide an efficient way to detect the object and relate it to the modification of the user interface elements. Neither Wantland nor Munemoto go into the explicit details that the modifying also includes how said one or more applications/elements are per se organized on the user interface, but Wantland does mention modifying applications/elements in response to detecting the finger, as explained for example in para 112-116.  Furthermore, Kuribayashi shows modifying how an element is organized on an interface based on an approaching finger (para 112-122 and 144-150 show that an icon is moved based on detecting the approaching finger).  It would have been obvious to a person with ordinary skill in the art to have this in Wantland, especially as combined with Munemoto, because it would provide an efficient way to modify an application element based on an approaching finger/object with which the application element has an association. 

9.	Regarding claim 2, Wantland does not go into the details of determining, by one or more computer processors, whether the approaching object is a previously identified target of the user by activating, by one or more computer processors, an ultrasound module included in the wearable device; acquiring, by one or more computer processors, a three-dimensional image of the approaching object; comparing, by one or more computer processors, attributes of the acquired three-dimensional image of the approaching object to attributes of one or more stored targets; and based on the comparison of attributes, determining, by one or more computer processors, whether the approaching object is the previously identified target of the user, but Wantland does show detecting the object and associating the detection with interface elements as explained above, and Kuribayashi shows sensing image data in three dimensional space in para 63, 148, 154, 157.  Furthermore, Munemoto shows determining, by one or more computer processors, whether the approaching object is a previously identified target of the user by activating, by one or more computer processors, an ultrasound module included in the wearable device (para 72-75, 92, 97, 124 all show the ultrasound module sensing the object); acquiring, by one or more computer processors, a three-dimensional image of the approaching object (para 97 shows acquiring the three dimensional image); comparing, by one or more computer processors, attributes of the acquired three-dimensional image of the approaching object to attributes of one or more stored targets (para 54, 66, 85-88, 116 show comparing the attributes of the sensor image data with classification models based on stored target data); and based on the comparison of attributes, determining, by one or more computer processors, whether the approaching object is the previously identified target of the user (para 85-88, 116, 124-129 show based on the comparison with the classification models, determining that the object is the previously classified/identified target such as the finger).  It would have been obvious to a person with ordinary skill in the art to have this technique to identify the approaching object in Wantland, especially as combined with Kuribayashi, because it would provide an efficient way to detect the object and relate it to the modification of the user interface elements, in a system that uses machine learning and classification. 

10.	Regarding claim 3, the one or more stored targets are one or more fingers, or one or more portions of the one or more fingers, of the user (note the alternative language – Munemoto para 55, 70, 72, 87 show the stored target is a finger).  It would have been obvious to a person with ordinary skill in the art to have this in Wantland (note Wantland shows the object being the finger in Detailed Descr. para 32, 33, 47 for example and as explained above), especially as combined with Kuribayashi, because it would provide an efficient way to detect the finger attributes in a system in which a finger is used to make selections.

11.	Regarding claim 6, Wantland shows activating, by the one or more processors, a proximity sensor included in the wearable device (Detailed Descr. para 47-48 show the sensors for detecting the object and its gestures) as well as machine learning (Detailed Descr. para 53, 65, 99 show machine learning techniques for object recognition), but Wantland does not explicitly show receiving, by one or more computer processors, an indication of training of a wearable device; initiating, by one or more computer processors, a learning mode of the wearable device; and activating, by one or more computer processors, an ultrasound module included in the wearable device.  Furthermore, Munemoto does show receiving, by one or more computer processors, an indication of training of a wearable device (para 74, 77, 122-124 show receiving an indication of training the wearable device); initiating, by one or more computer processors, a learning mode of the wearable device (para 74, 77, 122-124 show that trainer component then initiates the a learning mode to analyze and classify the data); activating, by one or more computer processors, a proximity sensor included in the wearable device (para 74, 85, 122-128 show the sensor using ultrasound to detect proximity of the object); and activating, by one or more computer processors, an ultrasound module included in the wearable device (para 74, 85, 122-128 show the ultrasound module).  It would have been obvious to a person with ordinary skill in the art to have this in Wantland, especially as combined with Kuribayashi, because it would provide an efficient way to detect the object and relate it to the modification of the user interface elements, in a system that uses machine learning. 

12.	Regarding claim 7, in addition to that mentioned for claim 6, Wantland shows the device itself, which may be wearable (Detailed Descr. para 40 shows it may be wearable), uses machine learning (for example see Detailed Descr. para 53, 65, 99).  Munemoto shows at least the device itself (which per para 50, Figures 2A-B may be wearable) indicates the training (para 74, 77, 122-124 show receiving an indication of training the wearable device) and initiates the learning mode (para 74, 77, 122-124 show that trainer component then initiates the a learning mode to analyze and classify the data).  It would have been obvious to a person with ordinary skill in the art to have this in Wantland, especially as combined with Kuribayashi, because it would provide an efficient way to detect the object and relate it to the modification of the user interface elements, in a wearable system that uses machine learning.  

13.	Regarding claim 8, Wantland shows a computer program product comprising one or more computer readable storage media and program instructions (see the memory and instructions in Detailed Descr. para 41) for:  identifying an object approaching a wearable device of a user (Detailed Descr. para 40 shows the device may be wearable) (Figures 4B, 5, Detailed Descr. para 90-96, 102-112, 115-116 show the computing device uses a sensing system to identify a finger or stylus approaching the display); responsive to identifying the approaching object, modifying by one or more computer processors, one or more applications displayed on a user interface of the wearable device based on the identified approaching object (Figures 6A-D, Detailed Descr. para 26, 50, 112-116, claim 1 show that as a result of the finger hovering above the display, the element will be modified such as by having a bold outline.  Detailed Descr. para 20, 69 show that the elements may indeed be applications on a user interface); and displaying to the user, by one or more computer processors, the modified user interface (Detailed Descr. para 112-116, Figures 6A-D show displaying to the user the modified user interface such as with the [application] elements having the bold outline).  Wantland does not go into the explicit details of determining that the approaching object is a previously identified target of the user, but does mention in para 53 using machine learning to recognize certain user interface elements and also detect objects.  Furthermore, Munemoto does show determining that the approaching object is a previously identified target of the user (para 124-129 show using machine learning to determine the object is mapped to a classification component which has been previously identified and classified). It would have been obvious to a person with ordinary skill in the art to have this in Wantland, because it would provide an efficient way to detect the object and relate it to the modification of the user interface elements. Neither Wantland nor Munemoto go into the explicit details that the modifying also includes how said one or more applications/elements are per se organized on the user interface, but Wantland does mention modifying applications/elements in response to detecting the finger, as explained for example in para 112-116.  Furthermore, Kuribayashi shows modifying how an element is organized on an interface based on an approaching finger (para 112-122 and 144-150 show that an icon is moved based on detecting the approaching finger).  It would have been obvious to a person with ordinary skill in the art to have this in Wantland, especially as combined with Munemoto, because it would provide an efficient way to modify an application element based on an approaching finger/object with which the application element has an association. 

14.	Regarding claim 9, Wantland does not go into the details of determining, whether the approaching object is a previously identified target of the user by activating an ultrasound module included in the wearable device; acquiring a three-dimensional image of the approaching object; comparing attributes of the acquired three-dimensional image of the approaching object to attributes of one or more stored targets; and based on the comparison of attributes, determining whether the approaching object is the previously identified target of the user, but Wantland does show detecting the object and associating the detection with interface elements as explained above, and Kuribayashi shows sensing image data in three dimensional space in para 63, 148, 154, 157.  Furthermore, Munemoto shows determining, by one or more computer processors, whether the approaching object is a previously identified target of the user by activating, by one or more computer processors, an ultrasound module included in the wearable device (para 72-75, 92, 97, 124 all show the ultrasound module sensing the object); acquiring, by one or more computer processors, a three-dimensional image of the approaching object (para 97 shows acquiring the three dimensional image); comparing, by one or more computer processors, attributes of the acquired three-dimensional image of the approaching object to attributes of one or more stored targets (para 54, 66, 85-88, 116 show comparing the attributes of the sensor image data with classification models based on stored target data); and based on the comparison of attributes, determining, by one or more computer processors, whether the approaching object is the previously identified target of the user (para 85-88, 116, 124-129 show based on the comparison with the classification models, determining that the object is the previously classified/identified target such as the finger).  It would have been obvious to a person with ordinary skill in the art to have this technique to identify the approaching object in Wantland, especially as combined with Kuribayashi, because it would provide an efficient way to detect the object and relate it to the modification of the user interface elements, in a system that uses machine learning and classification. 

15.	Regarding claim 10, the one or more stored targets are one or more fingers, or one or more portions of the one or more fingers, of the user (note the alternative language – Munemoto para 55, 70, 72, 87 show the stored target is a finger).  It would have been obvious to a person with ordinary skill in the art to have this in Wantland (note Wantland shows the object being the finger in Detailed Descr. para 32, 33, 47 for example and as explained above), especially as combined with Kuribayashi, because it would provide an efficient way to detect the finger attributes in a system in which a finger is used to make selections.

16.	Regarding claim 13, Wantland shows activating, by the one or more processors, a proximity sensor included in the wearable device (Detailed Descr. para 47-48 show the sensors for detecting the object and its gestures) as well as machine learning (Detailed Descr. para 53, 65, 99 show machine learning techniques for object recognition), but Wantland does not explicitly show receiving an indication of training of a wearable device; initiating a learning mode of the wearable device; and activating an ultrasound module included in the wearable device.  Furthermore, Munemoto does show receiving an indication of training of a wearable device (para 74, 77, 122-124 show receiving an indication of training the wearable device); initiating a learning mode of the wearable device (para 74, 77, 122-124 show that trainer component then initiates the a learning mode to analyze and classify the data); activating a proximity sensor included in the wearable device (para 74, 85, 122-128 show the sensor using ultrasound to detect proximity of the object); and activating an ultrasound module included in the wearable device (para 74, 85, 122-128 show the ultrasound module).  It would have been obvious to a person with ordinary skill in the art to have this in Wantland, especially as combined with Kuribayashi, because it would provide an efficient way to detect the object and relate it to the modification of the user interface elements, in a system that uses machine learning. 

17.	Regarding claim 14, in addition to that mentioned for claim 6, Wantland shows the device itself, which may be wearable (Detailed Descr. para 40 shows it may be wearable), uses machine learning (for example see Detailed Descr. para 53, 65, 99).  Munemoto shows at least the device itself (which per para 50, Figures 2A-B may be wearable) indicates the training (para 74, 77, 122-124 show receiving an indication of training the wearable device) and initiates the learning mode (para 74, 77, 122-124 show that trainer component then initiates the a learning mode to analyze and classify the data).  It would have been obvious to a person with ordinary skill in the art to have this in Wantland, especially as combined with Kuribayashi, because it would provide an efficient way to detect the object and relate it to the modification of the user interface elements, in a wearable system that uses machine learning.  

18.	Regarding claim 15, Wantland shows a computer system comprising one or more computer processors and one or more computer readable storage media and program instructions (see the processor and memory and instructions in Detailed Descr. para 41) for: identifying an object approaching a wearable device of a user (Detailed Descr. para 40 shows the device may be wearable) (Figures 4B, 5, Detailed Descr. para 90-96, 102-112, 115-116 show the computing device uses a sensing system to identify a finger or stylus approaching the display); responsive to identifying the approaching object, modifying by one or more computer processors, one or more applications displayed on a user interface of the wearable device based on the identified approaching object (Figures 6A-D, Detailed Descr. para 26, 50, 112-116, claim 1 show that as a result of the finger hovering above the display, the element will be modified such as by having a bold outline.  Detailed Descr. para 20, 69 show that the elements may indeed be applications on a user interface); and displaying to the user, by one or more computer processors, the modified user interface (Detailed Descr. para 112-116, Figures 6A-D show displaying to the user the modified user interface such as with the [application] elements having the bold outline).  Wantland does not go into the explicit details of determining that the approaching object is a previously identified target of the user, but does mention in para 53 using machine learning to recognize certain user interface elements and also detect objects.  Furthermore, Munemoto does show determining that the approaching object is a previously identified target of the user (para 124-129 show using machine learning to determine the object is mapped to a classification component which has been previously identified and classified). It would have been obvious to a person with ordinary skill in the art to have this in Wantland, because it would provide an efficient way to detect the object and relate it to the modification of the user interface elements. Neither Wantland nor Munemoto go into the explicit details that the modifying also includes how said one or more applications/elements are per se organized on the user interface, but Wantland does mention modifying applications/elements in response to detecting the finger, as explained for example in para 112-116.  Furthermore, Kuribayashi shows modifying how an element is organized on an interface based on an approaching finger (para 112-122 and 144-150 show that an icon is moved based on detecting the approaching finger).  It would have been obvious to a person with ordinary skill in the art to have this in Wantland, especially as combined with Munemoto, because it would provide an efficient way to modify an application element based on an approaching finger/object with which the application element has an association. 

19.	Regarding claim 16, Wantland does not go into the details of determining, whether the approaching object is a previously identified target of the user by activating an ultrasound module included in the wearable device; acquiring a three-dimensional image of the approaching object; comparing attributes of the acquired three-dimensional image of the approaching object to attributes of one or more stored targets; and based on the comparison of attributes, determining whether the approaching object is the previously identified target of the user, but Wantland does show detecting the object and associating the detection with interface elements as explained above, and Kuribayashi shows sensing image data in three dimensional space in para 63, 148, 154, 157.  Furthermore, Munemoto shows determining, by one or more computer processors, whether the approaching object is a previously identified target of the user by activating, by one or more computer processors, an ultrasound module included in the wearable device (para 72-75, 92, 97, 124 all show the ultrasound module sensing the object); acquiring, by one or more computer processors, a three-dimensional image of the approaching object (para 97 shows acquiring the three dimensional image); comparing, by one or more computer processors, attributes of the acquired three-dimensional image of the approaching object to attributes of one or more stored targets (para 54, 66, 85-88, 116 show comparing the attributes of the sensor image data with classification models based on stored target data); and based on the comparison of attributes, determining, by one or more computer processors, whether the approaching object is the previously identified target of the user (para 85-88, 116, 124-129 show based on the comparison with the classification models, determining that the object is the previously classified/identified target such as the finger).  It would have been obvious to a person with ordinary skill in the art to have this technique to identify the approaching object in Wantland, especially as combined with Kuribayashi, because it would provide an efficient way to detect the object and relate it to the modification of the user interface elements, in a system that uses machine learning and classification. 

20.	Regarding claim 17, the one or more stored targets are one or more fingers, or one or more portions of the one or more fingers, of the user (note the alternative language – Munemoto para 55, 70, 72, 87 show the stored target is a finger).  It would have been obvious to a person with ordinary skill in the art to have this in Wantland (note Wantland shows the object being the finger in Detailed Descr. para 32, 33, 47 for example and as explained above), especially as combined with Kuribayashi, because it would provide an efficient way to detect the finger attributes in a system in which a finger is used to make selections.

21.	Regarding claim 20, Wantland shows activating, by the one or more processors, a proximity sensor included in the wearable device (Detailed Descr. para 47-48 show the sensors for detecting the object and its gestures) as well as machine learning (Detailed Descr. para 53, 65, 99 show machine learning techniques for object recognition), but Wantland does not explicitly show receiving an indication of training of a wearable device; initiating a learning mode of the wearable device; and activating an ultrasound module included in the wearable device.  Furthermore, Munemoto does show receiving an indication of training of a wearable device (para 74, 77, 122-124 show receiving an indication of training the wearable device); initiating a learning mode of the wearable device (para 74, 77, 122-124 show that trainer component then initiates the a learning mode to analyze and classify the data); activating a proximity sensor included in the wearable device (para 74, 85, 122-128 show the sensor using ultrasound to detect proximity of the object); and activating an ultrasound module included in the wearable device (para 74, 85, 122-128 show the ultrasound module).  It would have been obvious to a person with ordinary skill in the art to have this in Wantland, especially as combined with Kuribayashi, because it would provide an efficient way to detect the object and relate it to the modification of the user interface elements, in a system that uses machine learning. 
22.	Claim(s) 5, 12 ,and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wantland et al (US 10,877,643 B2) and Kuribayashi et al (JP 2018173987 A) and Munemoto et al (US 2021/0231615 A1) and Bull et al (US 11,004,422 B1). 

23.	Regarding claim 5, Wantland identifies a first target of a user based on one or more attributes of the first target (para 102-112, 115-116 shows using attributes such as orientation and location among other target image data to identify it), but Wantland does not go into the explicit details of receiving, by one or more computer processors, a confirmation from the user which confirms a correct identification of the identified first target; receiving, by one or more computer processors, an application mapping from the user which associates one or more applications included on a wearable device of the user with the identified first target; storing, by one or more computer processors, the identified first target, the one or more attributes of the identified first target, and the associated application mapping; and responsive to determining that a pre-defined time limit has not been exceeded, identifying, by one or more computer processors, a second target of the user based on one or more attributes of the second target.  Furthermore, Munemoto does show identifying a first target of a user based on one or more attributes of the first target (para 54-55, 66, 85-87 show identifying the finger based on its attributes); receiving, by one or more computer processors, a confirmation from the user which confirms a correct identification of the identified first target (para 108-110 show the training includes the signature corroborating the classification data; this involves the user implementing and confirming a particular first target identification); and responsive to determining that a pre-defined time limit has not been exceeded, identifying, by one or more computer processors, a second target of the user based on one or more attributes of the second target (para 29-33 show when the predefined time limit has not been exceeded, then the system keeps sensing for new data of a second target, and does not relegate it as background noise).  It would have been obvious to a person with ordinary skill in the art to have this in Wantland, especially as combined with Kuribayashi, because it would provide an efficient way to detect the object.  In addition, Bull shows a machine learning method which trains a model with identified input information, which receives, by one or more computer processors, an application mapping from the user which associates one or more applications included on a device of the user with the identified first target (Summary para 5, Detailed Descr. para 70-72, claims 1, 6 show mapping an application based on the user to associate or tag it with a given identified target such as a stylus); and stores, by one or more computer processors, the identified first target, the one or more attributes of the identified first target, and the associated application mapping (Summary para 5, Detailed Descr. para 70-71 and especially para 72, claims 1, 6 show storing some attribute or identifying aspect of the stylus, the stylus data itself, and the associated application mapping).  It would have been obvious to a person with ordinary skill in the art to have this in Wantland, especially as combined with Munemoto and Kuribayashi, because it would provide an efficient way to detect an object and associate it with an application element, using a machine learning system that trains a classification model with input objects.  

24.	Regarding claim 12, Wantland identifies a first target of a user based on one or more attributes of the first target (para 102-112, 115-116 shows using attributes such as orientation and location among other target image data to identify it), but Wantland does not go into the explicit details of receiving, by one or more computer processors, a confirmation from the user which confirms a correct identification of the identified first target; receiving, by one or more computer processors, an application mapping from the user which associates one or more applications included on a wearable device of the user with the identified first target; storing, by one or more computer processors, the identified first target, the one or more attributes of the identified first target, and the associated application mapping; and responsive to determining that a pre-defined time limit has not been exceeded, identifying, by one or more computer processors, a second target of the user based on one or more attributes of the second target.  Furthermore, Munemoto does show identifying a first target of a user based on one or more attributes of the first target (para 54-55, 66, 85-87 show identifying the finger based on its attributes); receiving, by one or more computer processors, a confirmation from the user which confirms a correct identification of the identified first target (para 108-110 show the training includes the signature corroborating the classification data; this involves the user implementing and confirming a particular first target identification); and responsive to determining that a pre-defined time limit has not been exceeded, identifying, by one or more computer processors, a second target of the user based on one or more attributes of the second target (para 29-33 show when the predefined time limit has not been exceeded, then the system keeps sensing for new data of a second target, and does not relegate it as background noise).  It would have been obvious to a person with ordinary skill in the art to have this in Wantland, especially as combined with Kuribayashi, because it would provide an efficient way to detect the object.  In addition, Bull shows a machine learning method which trains a model with identified input information, which receives, by one or more computer processors, an application mapping from the user which associates one or more applications included on a device of the user with the identified first target (Summary para 5, Detailed Descr. para 70-72, claims 1, 6 show mapping an application based on the user to associate or tag it with a given identified target such as a stylus); and stores, by one or more computer processors, the identified first target, the one or more attributes of the identified first target, and the associated application mapping (Summary para 5, Detailed Descr. para 70-71 and especially para 72, claims 1, 6 show storing some attribute or identifying aspect of the stylus, the stylus data itself, and the associated application mapping).  It would have been obvious to a person with ordinary skill in the art to have this in Wantland, especially as combined with Munemoto and Kuribayashi, because it would provide an efficient way to detect an object and associate it with an application element, using a machine learning system that trains a classification model with input objects.  

25.	Regarding claim 19, Wantland identifies a first target of a user based on one or more attributes of the first target (para 102-112, 115-116 shows using attributes such as orientation and location among other target image data to identify it), but Wantland does not go into the explicit details of receiving, by one or more computer processors, a confirmation from the user which confirms a correct identification of the identified first target; receiving, by one or more computer processors, an application mapping from the user which associates one or more applications included on a wearable device of the user with the identified first target; storing, by one or more computer processors, the identified first target, the one or more attributes of the identified first target, and the associated application mapping; and responsive to determining that a pre-defined time limit has not been exceeded, identifying, by one or more computer processors, a second target of the user based on one or more attributes of the second target.  Furthermore, Munemoto does show identifying a first target of a user based on one or more attributes of the first target (para 54-55, 66, 85-87 show identifying the finger based on its attributes); receiving, by one or more computer processors, a confirmation from the user which confirms a correct identification of the identified first target (para 108-110 show the training includes the signature corroborating the classification data; this involves the user implementing and confirming a particular first target identification); and responsive to determining that a pre-defined time limit has not been exceeded, identifying, by one or more computer processors, a second target of the user based on one or more attributes of the second target (para 29-33 show when the predefined time limit has not been exceeded, then the system keeps sensing for new data of a second target, and does not relegate it as background noise).  It would have been obvious to a person with ordinary skill in the art to have this in Wantland, especially as combined with Kuribayashi, because it would provide an efficient way to detect the object.  In addition, Bull shows a machine learning method which trains a model with identified input information, which receives, by one or more computer processors, an application mapping from the user which associates one or more applications included on a device of the user with the identified first target (Summary para 5, Detailed Descr. para 70-72, claims 1, 6 show mapping an application based on the user to associate or tag it with a given identified target such as a stylus); and stores, by one or more computer processors, the identified first target, the one or more attributes of the identified first target, and the associated application mapping (Summary para 5, Detailed Descr. para 70-71 and especially para 72, claims 1, 6 show storing some attribute or identifying aspect of the stylus, the stylus data itself, and the associated application mapping).  It would have been obvious to a person with ordinary skill in the art to have this in Wantland, especially as combined with Munemoto and Kuribayashi, because it would provide an efficient way to detect an object and associate it with an application element, using a machine learning system that trains a classification model with input objects.  

26.	Claims 4, 11, and 18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.  Claim 4 requires the attributes to include the overall finger length and a length of a portion of the finger and the diameter of the finger, and one or more identifying marks on the finger/portion of finger.  The detailed attribute features, combined with all the other features of claims 2 and 1 through dependency, together are not set forth in the prior art of record.  Claim 11 requires the attributes to include the overall finger length and a length of a portion of the finger and the diameter of the finger, and one or more identifying marks on the finger/portion of finger.  The detailed attribute features, combined with all the other features of claims 9 and 8 through dependency, together are not set forth in the prior art of record.  Claim 18 requires the attributes to include the overall finger length and a length of a portion of the finger and the diameter of the finger, and one or more identifying marks on the finger/portion of finger.  The detailed attribute features, combined with all the other features of claims 16 and 15 through dependency, together are not set forth in the prior art of record.  

27.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	a) Dong et al (US 2021/0081029) shows a gesture control system which detects a finger and its location near a device interface.
	b) Rothberg et al (US 2019/0196600) shows training a machine learning model to identify finger and other input objects that are detected using ultrasound.
	c) Bolomey et al (WO 2014154839) shows tracking a sensed object and associating it with an avatar.

28.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN PAUL SAX whose telephone number is (571)272-4072. The examiner can normally be reached Monday - Friday, 9:30 - 6:00 Est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dennis Chow can be reached on 571-272-7767. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/STEVEN P SAX/           Primary Examiner, Art Unit 2174